I concur in the decree, and I agree, in fact, with practically everything that is said in the opinion. However, I do not feel that paragraph 3 of article 5 of Ordinance No. 13,702, C. C. S., affords to the owner or to the driver of an ambulance protection from civil liability for the results of negligence I believe that that paragraph of the ordinance was included merely to avoid the possibility of criminal prosecution. Berry on Automobiles (6th Ed.) vol. 1, p. 248; Huddy Enc. of Automobile Law, vol. 3-4, § 170. *Page 214